Appeal from a decision of the Workmen’s Compensation Board, filed November 6, 1975. In 1953 claimant sustained a back injury resulting in his disablement from work until 1955. In April, 1967 claimant again sustained a back injury which was found to be compensable. In December, 1967, he was involved in an automobile accident wherein he sustained a noncompensable acute lumbosacral back strain. While at home on February 3, 1974, claimant was bending over, sneezed, and experienced back pain requiring medical attention. The board found that the incident on February 3, 1974 was a recurrence of disability causally related to the accidental injury which occurred in April, 1967. It was also found by the board that claimant was totally disabled and that his disability was one-third causally related to the 1953 accidental injury and two-thirds causally related to the accidental injury of April, 1967. On this appeal appellants argue that there is no substantial evidence to support the board’s decision in that the board failed to consider the significance of claimant’s injuries resulting from the automobile accident in 1967. Claimant’s attending physician, however, testified that "any residual today would not be related to the auto accident of 12/30/67.” Apportionment of an award presents a factual issue for the board (Matter of Rados v Woodlawn Water Supply Dist., 31 *859AD2d 879). In reaching its conclusions the board is free to accept or reject so much of the medical testimony as it found credible (Matter of Carbonaro v Chinatown Sea Food, 55 AD2d 756). The resolution of conflicting medical ' opinions is solely within the province of the board (Matter of Bohn v Taiwan Rest., 58 AD2d 903). Since the board’s determination is supported by substantial evidence, it must be affirmed. Decision affirmed, with costs to the Workmen’s Compensation Board. Mahoney, P. J., Greenblott, Sweeney, Staley, Jr. and Mikoll, JJ., concur.